         Case 21-01360-JJG-13   Doc 38   Filed 06/14/21   EOD 06/14/21 12:30:48   Pg 1 of 1

                           UNITED STATES BANKRUPTCY COURT                     SF00075 (rev 03/2021)
                                 Southern District of Indiana
                                  46 E. Ohio St., Rm. 116
                                   Indianapolis, IN 46204
In re:

Jose Romo,                                                Case No. 21−01360−JJG−13
               Debtor.

                                NOTICE OF DEFICIENT FILING

A Notice of Withdrawal of Claim was filed on June 14, 2021, by Creditor U.S. Bank Trust
National Association as Trustee.

NOTICE IS GIVEN that the document is deficient as follows:

         • The Notice does not comply with S.D. Ind. B−3006−1(a) by failing to state
           that:
            −No objection to the claim has been filed;
            −The claimant is not a defendant in an adversary proceeding in the case;
            and
            −In a Chapter 11, 12 or 13 case, the claimant has not accepted or rejected
            the plan or otherwise participated meaningfully in the case.
            If the filer cannot make the above statements, a motion to withdraw claim is
            required pursuant to Fed.R.Bankr.P. 3006 and S.D.Ind. B−3006−1(b).

NOTICE IS FURTHER GIVEN that failure to cure the above deficiencies by June 28,
2021, may result in the striking of the deficient filing or the dismissal of this case without
further notice.

Dated: June 14, 2021                             Kevin P. Dempsey
                                                 Clerk, U.S. Bankruptcy Court
